ON PETITION FOR REHEARING.
It must be remembered that this is a collateral attack upon a judgment rendered six years ago. If the point made here had been made by direct attack on writ of error, the judgment would doubtless have been remanded to the lower court for correction, or for the entry of a new judgment properly worded so as to explicitly express what the trial court evidently intended to express. But on collateral attack upon a judgment of a court which had jurisdiction of the subject matter and of the parties, as here, the presumption is in favor of the validity of the judgment, and it will not be declared void for mere error or irregularity in the entry or record of the judgment, provided its defects or omissions are not such as to render it absolutely unintelligible and therefore void for uncertainty. See 34 C.J. 559, 563-4, and cases cited.
Petition for rehearing denied.
ELLIS, C.J., and TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.